Case 1:19-cv-00331-LO-MSN Document 120 Filed 09/02/20 Page 1 of 5 PageID# 1734




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

 RICARDO R. GARCIA, et al.,   )
                              )
        Plaintiffs,           )
                              )
 v.                           )                        Civil Action No. 1:19cv331-LO-MSN
                              )
 VOLKSWAGEN GROUP OF AMERICA, )
 INC., et al.,                )
                              )
        Defendants.           )
                              )

               PROPOSED DISCOVERY PLAN PURSUANT TO RULE 26(f)

        Pursuant to Federal Rule of Civil Procedure 26(f), the parties submit their joint discovery

 plan as follows:

 1.     Service. All pleadings, motions, and other papers are to be served on the other parties

        electronically as provided by Federal Rule of Civil Procedure 5(b)(2)(E), 6(d), the Local

        Rules, and the Local ECF Policies and Procedures. The parties agree to serve by e-mail or

        by means of an electronic file-share service all discovery requests, objections, and written

        responses and any other papers that are not filed. The serving party shall attach the

        pleading or other paper in “Portable Document Format” (“.pdf”) or other form of electronic

        file; if transmission of voluminous materials (such as a compendium of attachments or

        transcripts) as an e-mail attachment or electronic file-share service is impractical, then

        those materials shall be served by overnight delivery via a service with the ability to “track”

        deliveries and verify receipt. Service by e-mail prior to 11:59 P.M. Eastern Time shall be

        the equivalent of service by hand that day for purposes of Federal Rules of Civil Procedure
Case 1:19-cv-00331-LO-MSN Document 120 Filed 09/02/20 Page 2 of 5 PageID# 1735




       5 and 6. If service by overnight courier has been used for any papers, it will be the

       equivalent of service by hand on the day of receipt.

 2.    Protective Order. The parties are conferring regarding an appropriate form of protective

       order. To the extent an agreement can be reached, the parties will submit an appropriate

       form of stipulated protective order to the Court, which will meet the requirements of Local

       Rule 5.

 3.    ESI Order. To the extent that an agreement can be reached, the parties will submit an

       appropriate form of order regarding electronically stored information (“ESI”) to the Court.

       If no agreement can be reached, the parties shall submit their disputes regarding the

       production of ESI to the Court.

 4.    Settlement. Although the parties have not yet discussed settlement, they are amenable to

       such discussions.

 5.    Amendments. Any further amendments to the pleadings must be made with leave of court

       or the agreement of the parties.

 6.    Initial Disclosures. Each party shall make the initial disclosures pursuant to Rule 26(a)(1)

       on or before September 16, 2020. The parties do not foresee any need to change the form

       or requirements for disclosure under Rule 26(a)(1).

 7.    Interrogatories. The parties are conferring regarding reasonable numerical limits per side

       on interrogatories. If no agreement can be reached, the parties shall submit their dispute to

       the Court on or before October 30, 2020.

 8.    Rule 26(a)(2) Expert Disclosures. Plaintiffs shall serve their expert disclosures and

       reports upon Defendants on or before March 8, 2021. Defendants shall serve their expert

       disclosures and reports upon Plaintiffs on or before May 10, 2021. Plaintiffs shall serve




                                                -2-
Case 1:19-cv-00331-LO-MSN Document 120 Filed 09/02/20 Page 3 of 5 PageID# 1736




       their rebuttal expert reports on or before June 1, 2021. All expert discovery shall be

       completed by June 30, 2021. The parties shall produce on the same date as the expert

       reports native format versions of all spreadsheets (including formulas), source code and

       data relied upon for any expert opinions, calculations or exhibits, along with any materials

       relied upon by any expert not previously produced in discovery or publicly available. For

       purposes of each experts’ disclosures under Rule 26(a)(2)(B)(ii), the parties agree that each

       expert need only disclose materials relied upon by the expert. The parties agree that the

       deposition of any expert witness may take place after that expert’s report and disclosures

       have been served. Nothing in this paragraph shall be construed to preclude or limit inquiry

       at any expert deposition in accordance with the Federal Rules of Civil Procedure, including

       inquiry into whether an expert considered or reviewed any particular materials and the

       reasons why the expert did or did not rely on such material in forming his or her opinions.

 9.    Class Certification Briefing Schedule.           The parties propose the following class

       certification briefing schedule:

              Plaintiffs’ motion for class certification: July 23, 2021.

              Defendants’ opposition: August 23, 2021.

              Plaintiffs’ reply: September 7, 2021.

 10.   Completion of Discovery. All fact discovery shall be completed by February 8, 2021,

       which the parties propose as a modification to the Court’s August 10, 2020 Order. All

       expert discovery shall be completed by June 30, 2021. The parties do not seek to bifurcate

       class certification and merits discovery at this time, but reserve their rights to seek, or

       oppose, bifurcation. If bifurcation is sought at a later date, and if the Court finds bifurcation

       to be appropriate and allows it, then all parties hereto agree not to object to reasonable




                                                 -3-
Case 1:19-cv-00331-LO-MSN Document 120 Filed 09/02/20 Page 4 of 5 PageID# 1737




        extensions of time to the proposed schedule set forth herein, which is based upon the

        assumption that discovery on class certification and merits discovery will proceed

        simultaneously.

 11.    Final Pretrial Conference. As a proposed alteration to the Court’s August 10, 2020

        Order, subject to the Court’s approval, the Final Pretrial Conference shall be set for October

        29, 2021, at 1:30 P.M. or as soon thereafter as the parties may be heard. The parties shall

        exchange copies of exhibits and witness lists at or prior to the Final Pretrial Conference.

 12.    Magistrate Judge Jurisdiction. The parties do not consent to the jurisdiction of the

        magistrate judge. The case is to be tried to a jury.


 Respectfully submitted,

 /s/ Michael J. Melkersen
 Michael J. Melkersen (VSB. No. 69828)
 9633 S. Congress Street
 New Market, VA 22844
 Tel: 540-740-3937
 Fax: 540-740-8851
 mike@mlawpc.com

 Nathan D. Finch
 Joseph Rice (Admitted Pro Hac Vice)
 Kevin R. Dean (Admitted Pro Hac Vice)
 Motley Rice LLC
 28 Bridgeside Boulevard
 Mount Pleasant, SC 29464
 Tel: 843-216-9000
 Fax: 843-216-9440
 kdean@motleyrice.com

 Michael J. Quirk (Admitted Pro Hac Vice)
 Motley Rice LLC
 40 West Evergreen Avenue, Suite 104
 Philadelphia, PA 19118
 Tel: 610-579-9932
 Fax: 856-667-5133
 mquirk@motleyrice.com



                                                 -4-
Case 1:19-cv-00331-LO-MSN Document 120 Filed 09/02/20 Page 5 of 5 PageID# 1738




 Counsel for Plaintiffs

 /s/ Frank Talbott V
 Terrence M. Bagley (VSB No. 22081)
 Kenneth W. Abrams (VSB No. 78216)
 Frank Talbott V (VSB No. 86396)
 McGuireWoods LLP
 Gateway Plaza
 800 East Canal Street
 Richmond, VA 23219
 Tel: 804-775-4773
 Fax: 804-698-2323
 tbagley@mcguirewoods.com
 kabrams@mcguirewoods.com
 ftalbott@mcguirewoods.com

 Robert J. Giuffra Jr. (pro hac vice)
 Suhana S. Han (pro hac vice)
 Adam R. Brebner (pro hac vice)
 Sullivan & Cromwell LLP
 125 Broad Street
 New York, NY 10004
 Tel: 212-558-4000
 Fax: 212-558-3558
 giuffrar@sullcrom.com
 hans@sullcrom.com
 brebnera@sullcrom.com

 Judson O. Littleton (pro hac vice)
 Sullivan & Cromwell LLP
 1700 New York Avenue, NW
 Washington, DC 20006
 Tel: 202-956-7500
 Fax: 202-293-6330
 littletonj@sullcrom.com

 Counsel for Defendants




                                        -5-
